DLD-245                                                         NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                       No. 18-2164
                                      ____________

                        IN RE: MICHAEL ROBERT JANESKI,
                                                   Petitioner
                        __________________________________

                      On a Petition for Writ of Mandamus from the
           United States District Court for the Middle District of Pennsylvania
                  (Related to M.D. Pa. Crim. No. 1-17-cr-00016-001)
                       __________________________________

                       Submitted Pursuant to Fed. R. App. Pro. 21
                                    June 21, 2018
              Before: JORDAN, SHWARTZ and KRAUSE, Circuit Judges

                               (Opinion filed: July 6, 2018)
                                     ____________

                                        OPINION *
                                      ____________


PER CURIAM

    In 2017, Michael Janeski pleaded guilty to sexual exploitation of children in violation

of 18 U.S.C. § 2251, and was sentenced to 360 months’ imprisonment. No direct appeal

was taken. He now petitions this Court for a writ of mandamus directing the United

States District Court for the Middle District of Pennsylvania to reinstate his appellate

rights.

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
   Our jurisdiction derives from 28 U.S.C. § 1651, which grants us the power to “issue

all writs necessary or appropriate in aid of [our . . . jurisdiction] and agreeable to the

usages and principles of law.” The remedy is “a drastic one, to be invoked only in

extraordinary situations.” United States v. Santtini, 963 F.2d 585, 593 (3d Cir. 1992). To

justify the use of this extraordinary remedy, Janeski must show both a clear and

indisputable right to the writ and that he has no other adequate means to obtain the relief

desired. See Haines v. Liggett Grp. Inc., 975 F.2d 81, 89 (3d Cir. 1992).

       Janeski maintains that he was denied his right to a direct criminal appeal because

his counsel was ineffective in failing to file a notice of appeal from his judgment of

conviction. A motion to vacate sentence pursuant to 28 U.S.C. § 2255 is the appropriate

means for a federal prisoner to raise ineffective assistance of counsel claims. See United

States v. DeRewal, 10 F.3d 100, 103-04 (3d Cir. 1993). Janeski’s criminal judgment was

entered on July 28, 2017. He has not yet filed a § 2255 motion, and the one-year statute

of limitations for doing so has not yet expired. See 28 U.S.C. § 2255(f). Because Janeski

has an adequate alternative means of relief, we will deny the mandamus petition.




                                               2